DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a gearmotor, classified in H02K 7/116, H02K 11/215 and H02K 11/33.
II. Claims 12-20, drawn to a motor, classified in H02K 1/28, H02K 1/18 and H02K 1/165. 
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination requires an output shaft and a rotor shaft with their respective position indicia and sensors, and also a gear assembly, and these specific features are not required by the subcombination. While the subcombination requires a stator retention apparatus and core and apparatus orientation features, which are not required by the claimed combination. Furthermore, the subcombination has separate utility such as in a different type of motor and not necessarily a gear motor, and the retention apparatus and orientation features could be applied to a rotor instead of a stator.

During a telephone conversation with Applicant’s representative Andrew Colombo (Reg. No. 40565) on 05/26/2021 a provisional election was made without traverse to prosecute invention I (claims 1-11). Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 09/04/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said ring portion" in line 3.  There is insufficient antecedent basis for this limitation in claim 9 or in the preceding claims from which it depends (claims 1 and 8). For examination purposes claim 11 will be addressed and examined as depending on claim 9, since claim 9 recites a “ring portion”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kanayama (US 2011/0116962).

Regarding claim 1, Kanayama discloses a gearmotor (1, see fig. 2, [0031-0036]) comprising:
a motor assembly (3) including a rotor (see annotated fig. 2), said rotor including 
a rotor shaft (2) rotatable about an axis (see annotated fig. 2), and 
a rotor shaft position indicium (RSPI, see annotated fig. 2); 
a gear assembly (4) including an output shaft (6) rotatable about the axis (see annotated fig. 2), and an output shaft position indicium (OSPI, see annotated fig. 2),  
one of said rotor shaft (2) and said output shaft (6) circumscribing the other (see fig. 2) of said rotor shaft (2) and said output shaft (6); and 
an electronics assembly (see Examiner’s Note below) including a rotor shaft rotation sensor (8) and an output shaft rotation sensor (9), said rotor shaft rotation sensor (8) being radially spaced from said rotor shaft position indicium (RSPI, see annotated fig. 2), said output shaft rotation sensor (9) being radially spaced from said output shaft position indicium (OSPI, see annotated fig. 2).

Examiner’s Note: Due to the use of the sensors (“rotary encoders”, [0029]), the presence of an 

    PNG
    media_image1.png
    563
    539
    media_image1.png
    Greyscale

Regarding claim 2, Kanayama discloses the gearmotor of claim 1, said rotor shaft rotation sensor (8) being spaced radially outwardly (see center portion of sensor “8”) from said rotor shaft position indicium (RSPI, see annotated fig. 2), said output shaft rotation sensor (9) being spaced radially outwardly (see center portion of sensor “8”) from said output shaft position indicium (OSPI, see annotated fig. 2).

Regarding claim 3, Kanayama discloses the gearmotor of claim 1, said rotor shaft rotation sensor (8) being at least in part axially aligned (see fig. 2) with said rotor shaft position indicium (RSPI), said output shaft rotation sensor (9) being at least in part axially aligned (see fig. 2) with said output shaft position indicium (OSPI).
Regarding claim 4, Kanayama discloses the gearmotor of claim 1, said rotor shaft (2) presenting a rotor shaft end (see fig. 2), said output shaft (6) presenting an output shaft end (see fig. 2), said output shaft end being adjacent and axially offset (see fig. 2) from said rotor shaft end.  

Regarding claim 5, Kanayama discloses the gearmotor of claim 1, said rotor shaft (2) circumscribing (see fig. 2) said output shaft (6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 2011/0116962) in view of Zhang et al. (CN 108494203, hereinafter “Zhang”, English translation attached herein).

Regarding claim 6, Kanayama discloses the gearmotor of claim 1, wherein 10said rotor shaft position indicium (see annotated fig. 2) comprises a radially projecting rotor shaft portion (see fig. 2) and said output shaft position indicium (see annotated fig. 2) comprises a radially projecting output shaft portion (see fig. 2).



However, Zhang teaches the use of decals (“labels”, [0011], [0014], [0030], [0042]) as indicia for detecting the position of a rotor.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s gearmotor, the rotor shaft position indicium and the output shaft position indicium to comprise a decal, in order to provide high precision speed and position closed-loop servo control of the motor, as taught by Zhang ([0014], [0042]).

Regarding claim 7, Kanayama discloses the gearmotor of claim 1, said rotor shaft (2) having a rotor shaft circumference, 15said output shaft (6) having an output shaft circumference, but does not disclose that said rotor shaft position indicium extends circumferentially about less than one eighth of said rotor shaft circumference and said output shaft position indicium extends circumferentially about less than one eighth of said output shaft circumference.

However, Zhang teaches or at the very least suggests ([0011], [0014], [0030], [0042], see fig. 2) a rotor position indicium (6) which extends circumferentially about less than one eighth (see in annotated fig. 2 the rotor divided in eight parts) of said rotor circumference (1).

    PNG
    media_image2.png
    539
    532
    media_image2.png
    Greyscale

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanayama (US 2011/0116962) in view of Hayashi et al. (US 2014/0021831, hereinafter “Hayashi”).

Regarding claim 8, Kanayama discloses the gearmotor of claim 1, but does not disclose that said motor assembly including a stator and a stator retention apparatus, said stator including a core and a plurality of coils wound about the core, said core presenting an axial end face, 25said stator retention apparatus being disposed axially adjacent said end face to restrict axial shifting of the stator relative to the stator retention apparatus, said stator retention apparatus including an electronics assembly support structure, said rotor shaft rotation sensor and said output shaft rotation sensor being mounted to said electronics assembly support structure.  

However, Hayashi teaches ([0014-0026], see fig. 1) a motor (1) including a stator (21) and a stator retention apparatus (11, in particular “11b”), said stator including a core (22) and a plurality of coils (23) wound about the core ([0015]), said core (22) presenting an axial end face (in contact with “11e”, [0021], see fig. 1), 25said stator retention apparatus (11, 11b) being disposed axially adjacent said end face (see fig. 1) to restrict axial shifting ([0019]) of the stator (21) relative to the stator retention apparatus (11, 11b), said stator retention apparatus (11, 11b) including an electronics assembly support structure (11g, 37), a rotor shaft rotation sensor (39) being mounted to said electronics assembly support structure (11g, 37).  

    PNG
    media_image3.png
    514
    658
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kanayama’s gearmotor, the above recited arrangement, in order to clamp and hold the stator in position, as taught by Hayashi ([0005], [0014], [0019]).
Allowable Subject Matter

Claims 9-11 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and all the intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 9, the limitations: “said stator retention apparatus further including an arcuately extending ring portion, said electronics assembly support structure including an axially projecting platform fixed to said ring portion, 5said axially projecting platform defining transversely spaced apart ends, each of said ends intersecting said ring portion such that the ring portion circumscribes the axially projecting platform, said rotor shaft rotation sensor and said output shaft rotation sensor being mounted to said axially projecting platform” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.

Claims 10 and 11 (see 112 claim rejection) are also being objected due to being dependent from claim 9.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siraky (US 6,310,455) discloses a motor comprising a rotor shaft and an output shaft with respective rotation sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834